DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
The claim recites wherein the particular threshold characteristic is 
wherein the particular load characteristics further comprise real-time operational characteristics of the loads including a current, a bus voltage, a starter voltage, a group FLC settings, an on-time, an off-time, and a thermal memory of each starter.

wherein the particular load characteristics further comprise device rating characteristics of the loads and/or an associated upstream device including at least one of a lighting warm-up/re-strike time, a lighting type load characteristic, a load type load characteristic, a transformer inrush rating, a circuit breaker trip setting, and an overload trip class.

wherein the particular load characteristics further comprise a customer/user characteristics of the loads comprising at least one of a subset of loads that must be started together and a load priority starting sequence.

wherein the particular load characteristics further comprise learned/historic characteristics of the loads including a load inrush current curve.
However the specification does not disclose or discuss what “particular load characteristics” is. At best Par 0013-15 of the PGPUB discloses FIG. 1 illustrates a system, generally indicated by reference numeral 10, for sequentially and/or simultaneously starting or re-starting a group of loads 14 as specified by a customer for a given application or in the shortest time possible while not exceeding a threshold based on one or more particular characteristics of each load 14 or of the sum of the particular characteristics for all loads 14 being connected.
Nowhere does the application define or explain the particular load characteristics as recited in Claims 17-20. For instance Fig. 2 provides several characteristics i.e. Real-time operation threshold characteristics, device rating threshold characteristics, consumers/user threshold characteristics etc. but does not relate that those characteristics are associated with the particular load characteristics as recited by the claim. 

Re Claims 23 and 25; recites wherein the plurality of loads to be started were not electrically connected to a power source immediately prior to initiating the comparing, selecting and starting of the plurality of loads.
However there is no support in the specification for such limitation. Applicant referenced par 0002,3,13 and 14 to teach the claim limitation. The cited paragraph failed to disclose or teach the claimed limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim recites wherein the particular threshold characteristic is 
wherein the particular load characteristics further comprise real-time operational characteristics of the loads including a current, a bus voltage, a starter voltage, a group FLC settings, an on-time, an off-time, and a thermal memory of each starter.

wherein the particular load characteristics further comprise device rating characteristics of the loads and/or an associated upstream device including at least one of a lighting warm-up/re-strike time, a lighting type load characteristic, a load type load characteristic, a transformer inrush rating, a circuit breaker trip setting, and an overload trip class.

wherein the particular load characteristics further comprise a customer/user characteristics of the loads comprising at least one of a subset of loads that must be started together and a load priority starting sequence.

wherein the particular load characteristics further comprise learned/historic characteristics of the loads including a load inrush current curve.
However the specification does not disclose or discuss what “particular load characteristics” is At best Par 0013-15 of the PGPUB discloses FIG. 1 illustrates a one or more particular characteristics of each load 14 or of the sum of the particular characteristics for all loads 14 being connected.
Nowhere does the application define or explain the particular load characteristics as recited in Claims 17-20. For instance Fig. 2 provides several characteristics i.e. Real-time operation threshold characteristics, device rating threshold characteristics, consumers/user threshold characteristics etc. but does not relate that those characteristics are associated with the particular load characteristics as recited by the claim. 
For the purposes of examination the particular load characteristics is understood as current. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2013/0187462) in view of Wright (7, 373, 222)

Re Claims 1, 17-22; Lim discloses a method, system and a non-transitory memory containing computer program code that when executed by operation of one or more computer processor for starting or restarting plurality of loads in a most efficient and timely manner comprising the steps of: (Par. 0043, 0048 discloses that the transfer switch includes a memory which stores the inrush current information of the load. 
It should be noted that the applicant’s specification specifically par. 0015 discloses that a load inrush current curve is merely The real-time operational inputs can be obtained by using current or voltage sensors, timers, and aggregation of this current, voltage, and timing information, for instance, current and time information could be collected and stored ) 
comparing, by a processor, (control unit 38) a last stored particular load characteristics  for each of the plurality of loads  ( inrush current drawn by all the loads) with corresponding threshold characteristic (85%, the particular threshold is interpreted as the system threshold, thus 85%), one of the last stored particular load 
selecting, by the processor, one or more loads from the plurality of loads that can be started without exceeding the threshold characteristics based on the comparisons of the last stored particular load characteristics for each of the plurality of loads with the corresponding threshold characteristics, (Par. 0038-0039, closing the output circuit to connect the loads by the aid of the transfer switch) wherein at least one of the loads of the plurality of loads is not selected on an initial selection, (par. 0043,48) starting by a starter, the one or more selected loads; repeating the comparing, selecting and starting until all loads of the plurality of loads have been started. (Par. 0039-0042).
Lim does not disclose terminating, after the last load of the plurality of loads has started and all of the plurality of loads are running, the comparing, selecting and starting.
However Wright discloses terminating, after the last load of the plurality of loads has started and all of the plurality of loads are running, the comparing, selecting and starting. (Fig. 11 step 1118 and 1120 indication connecting the last load and ending the processor. Also see Col 13 line 35-65)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have terminated the processor after all the loads are 

Re Claim 8; Lim discloses wherein the loads to be started are associated with high startup inrush currents. (Fig. 1 shows that the load 24 is an air conditioner and air conditioner are known to have a high startup inrush currents due to the motor).

Re Claim 9; Lim discloses, wherein the processor and an associated non-transitory memory for storing load characteristics, threshold characteristics and algorithms to be processed by the processor are maintained in a single upstream controller which controls the starting of the plurality loads to be started. (Par. 0051 discloses the memory for storing information about the current drawn by the load, par. 0028 discloses the control unit 38 can include any type of microcontroller that can be programmed to control the operation of various different functions of the transfer switch as is well known. The term “upstream controller” is understood to be the name provided to the controller).

Re Claim 10; Lim discloses, wherein the upstream controller monitors a voltage supplied to the plurality loads and their associated up stream devices 

Re Claim 11; Lim discloses wherein the upstream controller is configured to delay starting additional loads responsive to determining that  the monitored voltage dips below the determined voltage threshold. (Par. 0054, connecting additional load after the initially connected load is below a threshold).

Re Claim 12; Lim discloses wherein the threshold characteristic is based on an inrush current when all loads are started simultaneously, the threshold characteristic being established such that it is higher than a total full load current of all loads to be started, but low enough to prevent problems with upstream electrical equipment, thereby permitting several loads to be started in rapid succession. (Par. 0048; discloses making initial decision based on inrush current and the threshold, Par. 0054 discloses setting the threshold to 85% allowing room for additional equipment controller to operate to prevent an entire system overload. The combination of both paragraph indicate a situation where all the loads are simultaneous started and then limits the total current to 85 percentile in order to prevent over load on the generator).

Re Claim 13; Lim discloses wherein a historical mean inrush current associated with each load is used by the processor to anticipate a total inrush current likely to be reached by adding a new load, (Par. 0051, 0052, 0057 record and store all power drawn by the load during the initial startup which would include the historical mean of all the inrush current associated with each of the loads).

Re Claim 14; Lim discloses wherein a historical mean inrush current and inrush duration associated with each load are used by the processor to determine a group of loads with low inrush currents capable of being started immediately and loads that have a high inrush current or a long peak inrush current and anticipate their effect on total inrush current, the processor staggering their starts times for a longer than normal time or ensuring that high inrush loads start when there is a minimal current load, thus minimizing peak inrush currents. (Par. 0051, 0052, 0057 record and store all power drawn by the load during the initial startup. Also because all the current information is stored in memory, any combination of the load can be achieved.).

Re Claim 15; Lim discloses wherein a motor load continuing to rotate freely after power is restored can be restarted immediately. (Par .0030, and also see par. 0052, the air conditioner is connected to the first priority output through the contractor indicates it immediately restarts after power is restored by the generator. Furthermore the air conditional is known to include a rotating motor and if power restore is immediate, the motor would be rotating freely during the restart process.).

	Re Claim 16; Lim discloses wherein the particular threshold characteristic is refined by adjusting the particular threshold characteristics higher or lower based on historical data describing the magnitude of voltage dips for individual starters
a threshold which is high enough to permit several loads from starting. (The 85% pointed in the above claims is set high enough to permit several loads from starting.).

Re Claims 23 and 25; Lim discloses wherein the plurality of loads to be started were not electrically connected to a power source immediately prior to initiating the comparing, selecting and starting of the plurality of loads. (The loads are not electrically connected to the generators because it’s separated by a contactor which is opened. Par. 0043)

Re Claims 24 and 26; Lim discloses wherein the plurality of loads to be restarted were electrically connected to a power source and running prior to a power loss followed by reconnection of the power source and initiating the comparing, selecting and re-starting of the plurality of loads.(Fig. 4)

Response to Arguments
Applicant's arguments filed 04/30/2020 have been fully considered but they are not persuasive. 
Regarding the 112 a and b rejection, applicant submits that each of the characteristics listed in the claims would be understood by a person of ordinary skill in the art. Some of the characteristics are easily measured during load operation, some are provided by and easily obtained from the load device manufacturers, some are provided by the customer/user, and some are easily learned by monitoring the loads over an extended period of time during normal starting and running operation. Some examples of these characteristics are provided in, e.g., paragraphs 0014-0016 of the published application.
However it’s the specification does not provide evidence to support the inclusion of those limitation in the claims and applicant also has not provided evidence that it was well known in the art and would be understood by a person of 

With respect to claims 1, 21 and 22; Applicant submits that Lim does not disclose terminating, after the last load of the plurality of loads has started and all of the plurality of loads are running, the comparing, selecting and starting. 
In fact, Lim discloses a continuous loops, when never stops as long as the standby generator is suppling power to loads connected to the standby generator. Thus Lim must continuously check to see if one of the priority circuit that was electrically connected to the generator but not actually operating has stated and requires enough power to cause the total load on the generator to exceed the generator rating. 
Therefore Lim’s algorithm does not actually get all the priority and branch circuits operating at the same time and cannot terminate as long as the standby generator is proving power to the priority and branch circuits. 


However the examiner respectfully disagree. Lim’s sole reason of its invention is designed around connecting essentially the highest priority loads to the generator and after that is done, may check to see if additional loads could be connected to the load. 
More specifically, Par 0040 discloses “This sequence continues until the transfer switch control unit has opened the required number of priority circuits to decrease the load on the generator below the generator rating. As an example, the transfer switch control unit may need to open the relays associated with priority outputs 5-8 to bring the total load on the generator below the generator rating.”
The output 5-8 are considered as low priority loads such as dryers, stoves, etc. 

The combination of Lim in view of Wright would NOT result in a situation wherein one or more priority loads could be started when the standby generator is already providing power at or near its rating to the previously connected loads and without the continuous loop algorithm running, the additional load on the standby generator would not be detected, which could cause the standby generator to overheat and possible result in permanent damage to the generator and the loads because the generator has a limit of 85% capacity and also the control unit monitors and stores the amount of power draw by the air conditioner 24, the water heater 22, the electric heater 60, the dryer 64 and the pool pump 56. Alternatively, the control unit could have, actual power requirement values for the priority loads pre-loaded and stored in memory, such as during the initial setup of the system. Furthermore when only the highest priority loads are connected, the total power consumption is less than the 85% capacity recited in the specification. 
Relying on Wright to teach terminating, after the last load of the plurality of loads has started and all of the plurality of loads are running, the comparing, selecting and starting is a mere step of confirming a well-known step discussed in Lim.
In prior systems, the transfer switch control unit would take no additional steps with respect to the lower priority loads and would only close the lower priority loads when the load on the generator was decreased.” Which indicates “terminating…” limitation recited in the claim. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
01/27/2021
Primary Examiner, Art Unit 2836